  

ss`f;§s;~s

VHFK§$ w

   

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

DEWAYNE MCGUIRE,
Plaintiff, DECISION & ORDER

l7-CV-6687-JWF
V'.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Dewayne McGuire (“plaintiff” or “McGuire”) brings
this action seeking review of the final decision of the
Commissioner of Social Security (“the Commissioner”), which denied
his application for disability benefits pursuant to Title II of
the Social Security Act. '§§e Compliant (Docket # l). Presently
before the Court are competing motions ‘for judgment on the
pleadings. §§§ Docket ## 10, 14. For the reasons explained more
fully below, plaintiff's motion for judgment on the pleadings
(Docket # lO) is grantedf the Commissioner’s motion for judgment
on the pleadings (Docket # 14) is denied, and the case is remanded
for further proceedings consistent with this Decision and Order.

Background and Procedural History

On April 21, 2015, plaintiff protectively filed an
application for disability insurance benefits. Plaintiff's
application was initially denied. Administrative Record (Docket

# 8) (“AR”), at 61-75. On July 14, 2016, plaintiff appeared with

  

an attorney before Administrative Law Judge Paul Greenberg {“the
ALJ”). AR at 28-60. The ALJ issued an unfavorable decision on
January 2, 2017. AR at 14-23. Plaintiff appealed the ALJ’s
decision to the Appeals Council (“the AC”} and the AC denied
plaintiff’s appeal on August_ 8, 2017, making this the final
decision of the Commissioner. AR at 1-6. McGuire commenced this
federal court action on October 3, 2017. Docket # 1. Plaintiff
moved for judgment on the pleadings on April 9, 2018 (Docket #
10), and the Commissioner filed her motion for judgment on the
pleadings on June 8, 2018 (Docket # 14).

For purposes of this Decision and Order, the Court assumes
the partiesf general familiarity with the medical evidence, the
hearing testimony, the ALJ’s decision, and the standard of review,
which requires that the Commissioner’s decision be supported by

substantial evidence. See Acierno v. Barnhart, 475 F.3d 77, 80-

 

81 (2d Cir. 2007) (so long as a review of the administrative record
confirmsr that “there is substantial evidence supporting the
Commissioner’s decision,” and “the Commissioner applied_ the
correct legal standard,” the Commissioner's determination should
not be disturbed), cert. denied, 551 U.S. 1132 (2007).
Discussion

Although an ALJ is free to choose between properly submitted

medical opinions, he may not substitute his own lay opinion for

those of medical experts. Balsamo v. Chater, 142 F.3d 75, 81 (2d

 

Cir. 1998). In his decision, the ALJ considered the opinion
evidence from three- medical experts j plaintiff’s treating
physician Dr. James Coleman, consulting examiner Dr. Gilbert
Jenouri, and neurologist Dr. James Metcalf.

As the plaintiff’s treating physician, Dr. Coleman’s opinion
ordinarily should be given the most weight by the Commissionerr
Indeed, the “treating physician rule,” set forth in the
Commissioner’s own regulations,r “mandates that the medical opinion
of a claimant's treating physician is given controlling weight if
it is well supported by medical findings and not inconsistent with
other substantial record evidence.” Shaw v.-Chater, 221 F.3d 126,
134 (2d Cir. 2000); see 20 C.F.R. § 416.927(d)(2) {“Generally, we
give more weight to opinions from your treating sources.). Here,
Dr. Coleman, made an effort to assist the ALJ' by' personally
completing a Medical Source Statement which organized his findings
and opinions into a format that focused on the issues relevant to-
a disability determination. §§e AR at 382. For example, on the_
report Dr. Coleman. hand. wrote his diagnosis (cervicalgia and
bulging/herniated disk in neck), his prognosis (guarded),
plaintiff's symptoms (pain in neck, decreased range of motion,
pain in left chest and left arm), described the nature of
plaintiffis pain éconstant sharp and burning pain, aggravated by
use of left arm) and identified various clinical findings and tests

that supported his objective findings. AR at 382. Dr. Coleman

then opined, among other things, that in his opinion as treating
physician (1) plaintiff’s impairments have or will last longer
than 'twelve months, (2) plaintiff is not a malingerer, (3)
plaintiff’s pain would frequently interfere with his ability to
concentrate or perform even simple work tasks, (4) plaintiff’s
impairments preclude him from walking even a single city block,
sitting more than 10-15 minutes at a time, standing more than 10
minutes at a time, (5) he would need unscheduled breaks from work
every 20 minutes, (6) plaintiff could not_move his neck, look down,
look up, twist his body, bend,l crouch or stoop, (7) plaintiff’s
impairments were severe enough that he would miss more than four
days of work per month. AR at 382-85. lt should be noted that
Dr. Coleman’s functional capacity findings and opinions were fully
consistent with plaintiff’s hearing testimony.

The ALJ did not adopt Dr. Coleman’s opinions ~ and gave them
what he vaguely described as “partial weight.” Our circuit has
been blunt on what an ALJ must do when deciding not to give
controlling weight to a treating physician:

To override the opinion of the treating physician, we
have held that the ALJ must explicitly consider, inter
alia: (l) the frequency, length, nature, and extent of
treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the
remaining medical evidence; and, (4) whether the
physician is a specialist. After considering the above
factors, the ALJ` must comprehensively set forth_ his
reasons for the weight assigned to a treating
physician's opinion. The failure to provide good

 

reasons for not crediting the opinion of a claimant‘s
treating physician is a ground for remand. The ALJ is
not permitted to substitute his own expertise or view of
the medical proof for the treating physician's opinion
or for any competent medical opinion.

Greek v. Colvin, ‘802 F.3d 370, 375 (2d Cir. 2015)(emphasis
added)(internal citations, quotations and alterations Omitted).
Our circuit has also consistently instructed that the failure to
provide good reasons for not crediting the opinion of a plaintiff's

treating physician is a ground for remand. See Schaal v. Apfel,

 

134 F.Bd 496, 503-05 (2d Cir. 1938); see_also Green-Younger v.

 

Barnhart, 335 F.3d 99, l06 (2d Cir. 2003){“The SSA recognizes a
“treating physician” rule of deference to the views of the

physician who has engaged in the primary treatment of the

 

ciaimant.”); Halloran v. sarnhart, 362 F.3a 28, 33 (2d cir. 2004)
(per curiam)(“We do not hesitate to remand when the Commissioner
has not provided ‘good reasons’ for the weight given to a treating
physician[’s§ opinion. and_ we will continue remanding When. We
_encounter opinions from ALJs that do not comprehensively set forth
reasons for the weight assigned to a treating physician's
opinion.”).

The ALJ’s reasons for not giving controlling weight to the
opinion of Dr. Coleman were far from comprehensive and not very
persuasive. First, the ALJ stated that “[a]lthough a treating
physician would normally be entitled to greater weight, here the

assessment is in the form of a ‘checklist’ that provides little

5

insight into the rationale behind the checkmarks.” AR at 21. The
ALJ's description of Dr. Coleman's Medical Source Statement is
unfair to plaintiff and Dr. Coleman for several reasons. Eirst,
while it is true that the report utilizes several check-boxes, it
also includes many fields in which Dr. Coleman provided written
narrative, including symptoms, diagnosis, prognosis, description
of pain, description of clinical findings and objective signs, and
treatment and response. Indeed, this particular format provides
much more room for narrative responses than many forms this Court`
has seen utilized in disability determination cases. But even if
the form required fewer narrative fields, “[t]here is no authority
that a ‘check»the-box’ form is any less reliable than any other
type of form; indeed, agency physicians routinely use these types
of forms to assess the intensity, persistence, or limiting effects

of impairments/’ Trevizo v. Berryhill, No. 15-16277, 2017 WL

 

4053751, at *8, n.4 (9th Cir. Sept. 14, 2017).

Although not necessary here, this Court could take judicial
notice of the fact that when a relevant opinion or assessment “box”
is checked knr a_ medical. professional and_ the checked finding
supports the ALJ's determination, the Commissioner has no
hesitancy in relying on that “checked” finding in arguing to the
Court that the claimant is ppg disabled. The key to the usefulness

of a checked box form is determining whether the opinion expressed

is relevant to a determination of disability and then assessing

what data the provider would have in deciding what box to “check.”
Too many times treating physicians refuse or neglect to respond to
requests (from both plaintiff and the Commissioner) for reports
and opinions needed to fairly evaluate disability determinations.
The fact that Dr. Coleman took time out from a tmsy internal
medicine practice and filled out a five-page form requiring answers
to dozens of questions specifically intended to assist the ALJ in
making a disability determination should be appreciated, not
dismissed. as being' weak evidence. In the context of a fbusy
treating physician who has seen a claimant multiple times and who
maintains office notes and test results to support the opinions
expressed, the use of a checked box format is hardly surprising
and certainly not disqualifying. If the ALJ felt the form lacked
sufficient narrative, he could have contacted Dr. Coleman and
requested. additional informationi But trying to justify‘ the
rejection of Dr. Coleman's otherwise relevant opinions based on
the form on which they were rendered was error.

Interestingly, the ALJ also assigned the same “partial
weight” to the opinions of Dr. Gilbert Jenouri, a consultative
examiner chosen by the ALJ for a post-hearing orthopedic
evaluation. In a completely narrative report, Dr. Jenouri
diagnosed plaintiff with low back and neck pain and paresthesia
(numbness) in his left upper extremities and lower extremity.

Based on his examination, Dr. Jenouri’s medical opinion was that

plaintiff had “[s]evere restriction walking, standing and sitting

 

long periods; bending, stair climbing, lifting, and carrying.” AR
at 389. (emphasis added). Although expressed in a narrative form,
Dr. Jenouri’s opinions and functional limitations were remarkably
consistent with the “box checking” findings and restrictions Dr.
Coleman expressed in his reportr §§§ AR at 384-85.

The only medical opinion the ALJ gave significant weight to
was what the ALJ referred to as an “assessment” completed by
neurologist James Metcalf, M.D. AR at 378-80. That “assessment”
was simply Dr. Metcalf’s treating notes from the single occasion
he evaluated plaintiff. nThe ALJ acknowledged that Dr. Metcalf's
assessment was “not an opinion of functional capacity.” AR at 21;
However, the ALJ determined that the assessment confirmed his
determination that plaintiff was not disabled because Dr. Metcalf
opined that the objective imaging (an MRI) “did not support the
degree of limitation alleged by the claimant.” AR at 21. Although
not acknowledged by the` ALJ, Dr. Metcalf's opinion had a
significant caveat. ns Dr. Metcalf himself acknowledged, when he

met with plaintiff he did not have the benefit of plaintiff’s most
recent MRI. Indeed Dr. Metcalf stated he would “need to view the
most current MRI” to “best evaluate this condition.” AR at 380.
Dr. rMetcalf’s view that more recent test data was needed_ to
properly assess plaintiff's medical condition is far from_ a

determinative evaluation of plaintiff's limitations upon which the

ALJ_should formulate an RFC that is inconsistent with all the other
medical opinions in the record.

This error was not harmless. The more recent MRI report that
Dr. Metcalf stated he needed to review was taken on November 28,
2016. AR at 406. The objective findings of this later MRI
Confirmed (l) “decreased signal intensity” at Ll-Z, L4-5 and L5-
Sl disc spaces “consistent with disc desiccation and degenerative
disc disease,” (2) narrowing of disc space at L1-2 and L5-Sl, and
(3) posterior disc bulging at L5-Sl and bilateral foraminal
narrowing at L5-Sl. AR at'406. Thus, on remand, the ALJ should
also reconsider his reliance on an opinion. that Dr. Metcalf
conceded was not premised the most recent MRI evidence.

Finally, in discounting plaintiff's credibility, zthe ALJ
relies on boilerplate language that plaintiff}s “statements
Concerning' the intensity; persistence and limiting effects of
these symptoms are not entirely consistent with the medical
evidence and other evidence in the record for the reasons explained
in this decision.” AR at 18. However, “an ALJ is required to
assess a claimant's credibility before determining his RFC and
identify which statements about the intensity and persistence of
his symptoms are consistent with specifically identified evidence
in the record.” Box v. Colvin, 3 F. Supp. 3d 27, 48 (E.D.N.Y.
2014)(internal quotation and citations omitted). The ALJ must

also “specify those statements that the ALJ determines are

inconsistent with medical evidence in the`record and explain why
he chooses to discredit them with reference to the applicable
regulatory factors.” Ld; The ALJ did not do so here.
Conclusion

The RFC adopted by the ALJ is inconsistent with the exertional
limitations identified by both the treating physician, the
consultative examiner and described by the plaintiff. “An RFC
determination is subject to the overarching requirement that an
agency finding may only withstand judicial scrutiny if there is
substantial evidence in the record to support each of its

elements.” Crysler v. Astrue, 563 F. Supp. 2d 418, 436 (N.D.N.Y.

 

2008). ln addition, the neurological “assessment” rgiven
“significant weight” by the ALJ was made with the explicit caveat
that it was not based on the most current MRI. For the foregoing
reasons, the plaintiff’s motion (Docket # 10) is granted, the
Commissioner’s motion for judgment on the pleadings (Docket # 14)
is denied, and the case is remanded. for further proceedings

consistent with this Decision and Order.

   
 

 

7 JONATHAN W. FELDMAN
fed States Magistrate Judge

Dated: March 12, 2019
Rochester, New York

10

